Citation Nr: 1536363	
Decision Date: 08/25/15    Archive Date: 08/31/15

DOCKET NO.  13-23 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for cancer of the left kidney, status post left nephrectomy, claimed as due to exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. Rippel, Counsel



INTRODUCTION

The Veteran served on active duty in the United States Navy from July 1978 to October 1999. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina. 

In August 2014, the Board denied the claim.  Thereafter, the Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  Pursuant to a May 2015 Order based on a Joint Motion for Remand (JMR), the Court vacated the Board's decision with respect to the denial of this claim.

The Veteran's record before the VA consists of an electronic record located in Virtual VA/VBMS.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

This case was remanded by the Court based on the JMR wherein the parties agreed that the Board failed to provide the Veteran with a hearing that he timely requested within the period allowed by 38 C.F.R. § 20.1304(a), and did not appropriately consider the request of the Veteran's representative that no action be taken before the representative had a chance to review the file.

In a July 2014 phone communication, the Veteran indicated that he wanted to appear at a videoconference hearing.  This was not provided and the Board denied the claim in August 2014.  A videoconference hearing should be scheduled as directed in the JMR.  As the RO schedules videoconference hearings, remand of this matter for the requested hearing is warranted.  

The Veteran's representative provided written argument in July 2015.  While the Veteran submitted evidence subsequent to the Court order and JMR without waiving AOJ consideration, the Veteran's representative thereafter indicated in July 2015 that the Veteran was now waiving AOJ initial review of this evidence.  He noted that inasmuch as the Veteran still wants a Board videoconference hearing, he is now waiving AOJ review to allow for Board consideration of the evidence in conjunction with his testimonial evidence.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a videoconference hearing at the earliest available opportunity and notify the Veteran and his representative of the date and time of the hearing, in accordance with applicable procedures.

2.  Ensure that the Veteran's representative has the opportunity to review the claim prior to returning the case to the Board in conformity with the JMR directive.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




